Title: Conference Concerning the Insurrection in Western Pennsylvania, [2 August 1794]
From: 
To: 



[Philadelphia, August 2, 1794]

The President opened the business by stating that it was hardly necessary to prepare the subject of the conference, as it was generally understood, and the circumstances which accompanied it were such as to strike at the root of all law & order; that he was clearly of opinion that the most spirited & firm measures were necessary to rescue the State as well as the general government from the impending danger, for if such proceedings were tolerated there was an end to our Constitutions & laws. He then observed that there were some papers besides those already communicated to the Gov’r which would throw additional light on the subject, and he presented them to the Secretary of State who read them aloud.
The papers consisted of letters from Gen’l Nevil, Presley Nevil, Maj. Lenox and Capt. Butler, a Deposition of Col. Menges and a deposition of the Post Rider whose mail had been stopped. In some of the letters were inclosed sundry extracts from the Pittsburgh Gazette which had been published in the papers of Phila.
The President declared his determination to go every length that the Constitution and Laws would permit, but no further; he expressed a wish for the co-operation of the State Government, and he enquired whether the Governor could not adopt some preliminary measures under the State Laws, as the measures of the Gen’l Gov’t would be slow, and depended on the certificate of Judge Wilson, to whom the documents had been delivered for his consideration.

The Secretary of State read the act of Congress under which the Gen’l Gov’t were proceeding and repeated the enquiries, whether some more expeditious, preliminary course, could not be pursued, referring to a particular act of the state.
The officers of the State Government remaining silent for some time, the Att’y Gen’l of the U.S. turned to the act of the 22d Sept., ’83, authorizing calls of the Militia on sudden emergencies, but the Secretary of the Comm’th referred him to a note in the index, subjoined to title militia, and suggested his opinion that the law referred to was repealed, whereupon the Att’y Gen’l of the U.S. asked the Sec’y of the Com’th, what was his opinion respecting the power of the Governor to call out the Militia on such occasions, to which the secretary replied, that as an individual he had no objection to give a private opinion—that independent of the law referred to, or any other special law, the executive Magistrate was charged with the care of seeing the laws faithfully executed, and that upon the requisition of the civil authority declaring it incompetent to the task, the very nature of the Executive Magistrate’s duty and obligations, required that he should aid the civil authority by an exertion of the military force of the Government.
The intention of proceeding against the Rioters in Allegheny co., being declared by the President, the Chief Justice expressed it as his positive opinion, that the judiciary power was equal to the task of quelling and punishing the riots, and that the employment of a military force, at this period, would be as bad as anything that the Rioters had done—equally unconstitutional and illegal.
The opinion of the Secretary of the Treasury was introduced by argument upon the general necessity of maintaining the Government in its regular authority. He referred to the various co-operating sources of opposition to the Constitution and laws of the U.S., (The Judiciary, excise, Mississippi navigation, erecting a new State, &c., &c.,) and insisted upon the propriety of an immediate resort to Military force. He said that it would not be sufficient to quell the existing riot to restore us to the state in which we were a few weeks back; for, before the present outrages, there was equal opposition to the laws of the U.S., though not expressed in the same manner; but that now the crisis was arrived when it must be determined whether the Government can maintain itself, and that the exertion must be made, not only to quell the rioters, but to protect the officers of the Union in executing their offices, and in compelling obedience to the laws.
The Secretary of the Com’th stated, as information, that in a conversation with Judge Addison, the Judge had declared it as his opinion that if the business was left to the courts, the rioters might be prosecuted and punished, and the matter peaceably terminated; but that a resort to military force, would unite in the resistance, the peaceable as well as the riotous opponents of the excise, upon the Idea that the military was intended to dragoon them equally into submission. He also stated that similar riots against the excise had been punished in the State courts.
The secretary of the Treasury observed, that the Judge alluded was among those who had most promoted the opposition in an insidious manner, that perhaps it would lead to a disagreeable animadversion to point out the particulars of the Judge’s conduct; but that they were stated at large in a report to the President, which the President said was the case.
